DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rail support being moved relative to both of the third and fourth underfloor wheelset lathes per claim 1 must be shown or the feature(s) canceled from the claim(s).  Double arrows do not show movement capability.  Moreover, it is new matter to suggest that the second support is capable of independent movement when coupled to the lathe.  Also, the first rail support being moved relative to one of or both of the first and second underfloor wheelset lathes per claim 21 must be shown or the feature(s) canceled from the claim(s).  Double arrows do not show movement capability.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The amendment filed January 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the motion of travel of support 35A is illustrated by the double-headed arrow below the support 35A in Fig. 7.  The motion of travel of support 35B is illustrated by the double-headed arrow below the support 35B in Fig. 8.”  The specification at the time of filing explicitly recites that the embodiment disclosed in Figure 7 shows a support 35A that “cannot be moved and is therefore stationary.”  (Specification at page 16).  Likewise, Figure 8 shows the second support 35B coupled to the lathe and the recitation suggesting the second support 35B moves independently is new matter.
Applicant is required to cancel the new matter (both in written description and drawings) in the reply to this Office Action.
Claim Objections
Claim 22 is objected to because of the following informalities: as done in claim 20, the opposing directions should be clarified as the respective lathes being on opposite sides of the second rail support.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Relative to claims 18 and 21, the specification at the time of filing does not disclose support for how the first rail support or second rail support is movable relative to both respective wheelset lathes.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “[a] device for machining for simultaneously machining multiple wheelsets of a rail vehicle” in Lines 1-2.  The scope of “for machining for simultaneously machining” is unclear.  Appropriate correction required.
Claim 18 recites “a second rail support” in Line 11.  Yet, the claim is bare of any mention of a first rail support such that it is unclear whether there is a first rail support in the claim or not.  Appropriate correction required.
Claim 24 recites “the underfloor wheelset lathes and/or the rail supports” in Lines 3-4.  There is insufficient antecedent basis for these limitations.  Appropriate correction required.1
Claim 24 recites “a device for controlling the positioning” in Line 3.  The limitation “an electronic device for controlling the positioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Nicaise (US Pub. No. 2005/0229754 A1).
(Claim 18) Jiang et al. (“Jiang”) discloses a device for machining (Figs. 1-3) that includes a first underfloor wheelset lathe (2) for reprofiling wheels and brake discs from a first wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a second underfloor wheelset lathe (7) for reprofiling wheels and brake discs from a second wheelset of a rail vehicle (Translation at ¶¶ 0007-0030), a third underfloor wheelset lathe (29) for reprofiling wheels and brake discs from a third wheelset of a rail vehicle (Translation at ¶¶ 0023-0030), and a fourth underfloor wheelset lathe (27) for reprofiling wheels and brake discs from a fourth wheelset of a rail vehicle (Translation at ¶¶ 0023-0030).  A second rail support (28) is arranged between the third underfloor wheelset lathe and the fourth underfloor wheelset lathe (Fig. 3).  The distance between the second underfloor wheelset lathe (7) and the first underfloor wheelset lathe (2) is adjustable (Translation at ¶¶ 0021-0022).  The second rail support appears to be attached to the base of the fourth underfloor wheelset lathe (27; Fig. 3), but there is no explicit disclosure of this connection.  Likewise, while the disclosure states that the third lathe and the fourth lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0025-0027), there is no explicit disclosure that both of the third and fourth underfloor wheelset lathes are capable of independent movement.  It should be noted though that the movement of each of the third underfloor wheelset lathe, the fourth underfloor wheelset lathe and the second rail support are suggested in Figure 3 by each being mounted upon rails (20).  Also, blocks (21) that the fourth underfloor wheelset lathe and the second support are mounted upon are referred to as sliding blocks in the disclosure (Translation at ¶¶ 0018, 0022).  Yet, independent movement of 

    PNG
    media_image1.png
    379
    946
    media_image1.png
    Greyscale

Nicaise discloses that respective movement of each driving elements (15, 17) and support elements (11, 13) is known in the art (¶ 0017).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a movable fourth of the underfloor wheelset lathe and a movable second rail support as suggested in Nicaise in order to save time during setup/adjustment and provide sufficient support for the train car between the third and fourth lathes no matter the distance the third and fourth lathes are spaced apart.
(Claim 20) The first underfloor wheelset lathe (2) and the second underfloor wheelset lathe (7) are arranged in opposite directions and/or in that a first rail support (6) is arranged between these two underfloor wheelset lathes (Fig. 2).
(Claim 21) The first rail support (6) is not explicitly disclosed as being displaceable relative to the first underfloor wheelset lathe and/or relative to the second underfloor wheelset lathe.  Yet, the disclosure states that the first lathe and the second lathe are automatically adjustable to adjust to a center of the wheel bogies (Translation at ¶¶ 0021-0022).  It should be noted that the movement of the first rail support is suggested in Figure 2 by being mounted upon See MPEP § 2144.03 C.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the device disclosed in Jiang with a movable first rail support in order to provide sufficient support for the train car between the first and second lathes no matter the distance the third and fourth lathes are spaced apart.
(Claim 22) The third underfloor wheelset lathe (29) and the fourth underfloor wheelset lathe (27) are arranged in opposite directions (Fig. 3).
(Claim 23)  The second rail support (28) is mechanically coupled to the third underfloor wheelset lathe or to the fourth underfloor wheelset lathe at the very least by way of the rails (20).
(Claim 24) The device is characterized by a device for controlling the positioning of the underfloor wheelset lathes and/or the rail supports (CNC machine disclosed along with automatic control of positioning of lathes - Translation at Translation at ¶¶ 0001-0002, 0007-0030).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 106424760 A) in view of Nicaise (US Pub. No. 2005/0229754 A1) further in view of Applicant Admitted Prior Art (AAPA).
(Claim 19) Jiang does not explicitly disclose the lathe structure as claimed.
Yet, the AAPA discloses the known lathe structure (Figs. 1, 2; Written Description at pages 11-13) characterized in that an underfloor wheelset lathe includes the following: a machine stand (3), a crossbeam (2) for bridging a workshop track with two rails in the transverse direction, two roller carriers (7A, 7B), four friction rollers (8; Fig. 1), at least one friction roller drive (9) for driving the friction rollers, and at least one axial guide roller for axial guidance of the wheelset (19), with the crossbeam being mounted on the machine stand (Fig. 2), with the See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; and simple substitution of one known element for another to obtain predictable results).
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.  Applicant argues that the drawings show the claimed features by the provision of double-headed arrows.  Then Applicant contends that the written description’s use of the phrase “electronic device” obviates the interpretation under 35 USC 112(f).  Applicant argues that the amendment to the description provides support for how the rail supports are movable relative to respective wheelset lathes as claimed.  Examiner disagrees.
As mentioned in the rejection above, the provision of the double-headed arrows fail to provide adequate support for the claimed features.  Likewise, the double-headed arrows do not provide support for how the rail supports are movable relative to respective wheelset lathes as claimed.  The double-headed arrows actually contradict the original disclosure.  As such, the objections and rejection under 35 USC 112 stand.
Relative to the interpretation under 35 USC 112(f), the mere recitation of like terminology within the written description as in the claim does not make an interpretation under 35 USC 112(f) improper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This rejection originally referred to claim 22, but that was merely a typographical error as the limitation recited was not in claim 22, but instead claim 24.